Citation Nr: 1809313	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-10 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Albuquerque, New Mexico, which in pertinent part, denied service connection for PTSD and depressive disorder.  Jurisdiction over this case is currently with the RO in Phoenix, Arizona.  

The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD and depression, in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In December 2016, the Veteran testified at a Board Videoconference hearing in Phoenix, Arizona, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD and depression.

2.	Stressor events related to hostile military or terrorist activity occurred during service.

3.	The current acquired psychiatric disorder is related to the stressor events that occurred during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for an acquired psychiatric disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is currently diagnosed with an acquired psychiatric disorder, to include PTSD and depression, neither of which is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. 
§ 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
   
Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2017).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that an acquired psychiatric disorder developed as a result of being exposed to traumatic events while working as a criminal investigator during service.  The Veteran testified to working as a criminal investigator during service and to witnessing the aftermath of numerous crimes such as aggravated assaults, mutilations, homicides, rapes, and suicides.  The Veteran testified to experiencing psychiatric symptoms in service and since service separation. 

Initially, the Board finds that the Veteran is currently diagnosed with PTSD and depression.  VA treatment records reflect diagnoses of PTSD and depression.  See April 2010 VA treatment record.

After review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced traumatic events related to his fear of hostile military or terrorist activity during service.  During the December 2016 Board hearing, the Veteran testified to working as a criminal investigator during service and to witnessing the aftermath of numerous crimes such as aggravated assaults, mutilations, homicides, rapes, and suicides.  The Veteran also testified to the tense military climate when he was stationed in South Korea in 1968 to 1969, and to being stopped at a barricade in South Korea, unaware that a curfew was in effect, and having South Korean soldiers surrounded the vehicle and pointing machine guns in his face.  The Veteran testified to having symptoms of an acquired psychiatric disorder in service and since service separation.

The evidence of record also includes the DD Form 214, which reflects the Veteran's military occupational specialty was a criminal investigator and a July 1969 military personnel record that reflects the Veteran was recognized for meritorious service working as a criminal investigator of felony crimes from September 1968 to May 1969 while stationed in Uijeongbu, Korea.  In a February 2014 Statement of the Case, the RO recognized that the Veteran was stationed in a location that involved hostile military or terrorist activity in Korea.  In December 2016, VA also received several lay statements from other servicemen who trained to become criminal investigators with the Veteran and who were ultimately stationed in the Republic of Vietnam or stationed with the Veteran in South Korea.  These lay statements attest to the traumatic nature of some of the crimes the servicemen were exposed to.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Veteran's in-service stressor event relating to a fear of hostile military or terrorist activity is confirmed.  

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and that the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  The Veteran underwent a VA examination in January 2013.  During the January 2013 VA examination, the Veteran reported being stationed near the Korean Demilitarized Zone (DMZ) and performing criminal investigations involving U.S. servicemen.  The Veteran reported experiencing fear of terrorist activities from the North Koreans and being exposed to the aftermath of criminal acts that were disturbing.  Although the January 2013 VA examiner did not ultimately diagnose PTSD, the VA examiner assessed that the in-service stressor of being exposed to traumatic events while working as a criminal investigator when stationed in Korea is adequate to support a diagnosis of PTSD and that the stressor event is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the VA examiner determined that the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury and that the Veteran's response involved intense fear, helplessness, or horror.  As discussed above, the Veteran testified during the December 2016 Board hearing to experiencing psychiatric symptoms in service and since service separation following the traumatic events detailed above.

There is no other competent medical evidence of record against the claim that directly addresses the etiology of the Veteran's acquired psychiatric disorder.  For 

these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


